Ostrander, C. J.
(dissenting). I concur in reversing the decree of the court below but not in the conclusion that the guardian, plaintiff, should personally pay the costs. The court below granted the relief prayed for. So far as the probate records are concerned, they show a regular appointment of the plaintiff as guardian. The fact that the.guardian of an incompetent is not governed by the advice of his ward does not, in my opinion, furnish a reason for subjecting him to the payment of the costs of unsuccessful litigation instituted by him in his ward’s behalf. I find no evidence of the bad faith of the guardian.